Citation Nr: 0305235	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-14 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
ending in June 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2000 and July 2001 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for a heart 
condition.  


REMAND

In his September 2002 substantive appeal, the veteran 
requested a Board hearing to be held at his local RO.  In 
correspondence from the RO in Waco, Texas dated in February 
2003, the veteran was notified that a video-conference 
hearing was scheduled for March 17, 2003.  Unfortunately, 
upon reporting for the hearing it was discovered that the 
veteran's representative had not had an opportunity to review 
the veteran's claims file.  Accordingly, the undersigned 
consented to the postponement of the hearing and granted a 
motion for a rescheduled hearing.  Therefore, the case must 
be returned to the RO in Waco, Texas so that the veteran's 
representative has an opportunity to review the case prior to 
the rescheduled hearing date.  

Accordingly, this case is REMANDED for the following:

The claims folder should be returned 
to the RO in Waco, Texas so that the 
veteran's representative has an 
opportunity to review the case prior 
to the rescheduled video-conference 
hearing date.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John Kitas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




